Title: To Alexander Hamilton from Ebenezer Stevens, 18 October 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Majr Genl. A Hamilton
            Sir
            New York  18 Octr. 1799
          
          I received your favor of yesterday’s date respecting a return of articles (say Cloathing &c:) wanted for Lieut. Boote detachment in 3rd. Regimt. Infantry, and in reply, would observe that I forwarded the return on to the Intendent Stores Phila: on the 23rd. August last, requesting him to pay due attention to forwding the Cloathing, to its place of destination
          I am Sir with great Consideration Your Hble St.
          
            Ebenr Stevens. 
          
        